Citation Nr: 0947226	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, status post-arthroscopic repair of 
torn medial meniscus (right knee condition).

3.  Entitlement to service connection for degenerative joint 
disease of the left knee (left knee condition).

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran's service connection claim 
for depression was denied in a January 2005 rating decision, 
and his service connection claims for a back condition and 
left and right knee conditions were denied in a July 2007 
rating decision.  The two appeals have been merged.

The issues of entitlement to service connection for a back 
condition, a right knee condition, and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has a current left knee condition; however, the 
weight of the evidence fails to show a link between his 
current disability and service.




CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Board finds that VA has satisfied its duty 
to notify.  Specifically, the Veteran was advised in a March 
2007 letter, prior to the initial unfavorable rating 
decision, of the evidence and information necessary to 
substantiate his service connection claim for a left knee 
condition, of his and VA's respective responsibilities in 
obtaining such evidence and information, and of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman.  

The Board further notes that the Veteran has not been 
afforded a VA examination in connection with his claim.  
However, as discussed in detail below, while medical records 
reflect a current left knee condition, the weight of the 
evidence fails to indicate that such condition may be related 
to service.  Specifically, the Board finds herein that the 
Veteran's report of in-service left knee pain and continuous 
pain since service is not credible when compared with the 
other evidence of record, and there is no other indication 
that the claimed condition is related to service.  As such, 
the Board finds that the medical evidence of record is 
sufficient to adjudicate the claim and no VA examination is 
necessary.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to legal 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to the veteran are to be avoided).  VA has satisfied 
its duty to inform and assist the Veteran at every stage in 
this case, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by the Board 
proceeding to a decision on the merits of his service 
connection claim for a left knee condition.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or otherwise 
deemed not credible.  McLendon, 20 Vet. App. at 84.  Lay 
evidence may not be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1337.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, VA treatment records reflect that the Veteran 
has a current left knee condition.  Specifically, a March 
2005 record notes that the Veteran had a right knee 
meniscectomy 1.3 years earlier and had a known left knee 
meniscal tear with no surgery planned, and the plan was to 
replace both knees eventually.  A December 2006 radiological 
study showed mild to moderate degenerative changes in the 
left knee, more prominent in the medial compartment.

The Veteran claims that his current left knee condition is 
the result of lifting heavy equipment during service through 
his duties as a repair parts specialist.  He states that both 
of his knees hurt during service, but he just "worked 
through it" and did not seek treatment.  He further states 
that he has had bilateral knee problems since service.  See, 
e.g., February 2008 notice of disagreement.  The Board notes 
that, although the Veteran has reported a right knee injury 
prior to service, which is documented in his service 
treatment records, he testified at the October 2009 hearing 
that his left knee problems "came on later."

The Veteran's service personnel records reflect that he 
worked as a repair parts specialist for at least part of his 
time during service.  Although his DD Form 214 lists his 
military occupational specialty as a heating and ventilation 
specialist, his enlisted qualification record reflects that 
he served as a repair parts specialist from April 1971 
forward.  It is reasonable to infer that the Veteran lifted 
heavy equipment during such duties, which could have resulted 
in some left knee pain.  

The Veteran's service treatment records reflect no complaints 
or treatment for a left knee condition.  The Board notes that 
the Veteran is competent to testify as to the nature and 
extent of his in-service left knee pain, despite the lack of 
documentation of such in his service treatment records.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  The Veteran is also competent to testify as 
to a lack of left knee symptoms prior to service and 
continuous symptoms after service.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994).  However, the Board finds that 
the Veteran's statements to this effect are not credible 
because they are inconsistent with the other evidence of 
record, as summarized below.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The claims file contains VA treatment records dated from March 
1999 through February 2007.  The Veteran reported to his 
providers at several points that he worked in construction, 
which he confirmed at the October 2009 hearing, stating that 
he became a contractor in 1996 because he "couldn't do the 
physical work anymore."  In April 2001, the Veteran reported 
having moderate bilateral knee pain from laying tile.  At 
several points from March through June 2003, he reported 
having bilateral knee pain for 4 years, or since approximately 
1999, worse over the last year.  In May 2004, he reported 
having left knee pain for 10 years, which was now worsening.  
At no point during such VA treatment did he claim to have left 
knee pain since service.

The Board finds these statements made by the Veteran for 
treatment purposes to be more credible than his statements 
made during the course of this appeal for the purposes of 
obtaining benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made for the purposes of medical treatment 
may be afforded greater probative value because there is a 
strong motive to tell the truth in order to receive proper 
care); Caluza, 7 Vet. App. at 511 (factors to be considered in 
determining credibility include consistency with other 
evidence submitted and the existence of interest or bias).  
Moreover, the fact that the Veteran did not seek treatment for 
his left knee condition until many years after service, after 
having worked in construction for many years, weighs against 
his report of continuous pain since service.  See Buchanan, 
451 F. 3d at 1336-37.

Concerning the duty to assist, the Veteran's service 
treatment records, as well as all identified VA and private 
treatment records have been obtained and considered.  The 
Board notes that the Veteran has indicated that he began 
receiving disability compensation from the Social Security 
Administration (SSA) in approximately 2007 due, in part, to 
his left knee condition.  Although such records have not been 
obtained, the Board finds that it is not necessary to do so 
with respect to his issue.  The Veteran has not identified 
any post-service treatment (other than VA treatment, and such 
records are already included in the claims file), and thus, 
there is no reason to believe that additional treatment 
records are available and were considered in the 
determination of his claim for SSA benefits as to this issue.  
As such, the Board finds that there is no indication that any 
outstanding medical records exist that are necessary for a 
fair adjudication of the Veteran's service connection claim 
for a left knee condition.

Accordingly, the Board finds that the credible evidence of 
record fails to show continuity of symptomatology for the 
Veteran's left knee condition.  Additionally, there is no 
medical evidence indicating a link between such condition and 
service.  As such, service connection for a left knee 
condition is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left knee condition is denied.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's remaining claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the 
service connection claim for depression, the Veteran 
testified at the October 2009 hearing that he believes such 
condition is the result of him not being able to move around 
or work due to his back and knee conditions.  Therefore, the 
Board finds that such claim is inextricably intertwined with 
his service connection claims for a back condition and a 
right knee condition and must be remanded.  

The Board notes that the United States Court of Appeals for 
Veterans Claims recently held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, the evidence of record indicates that the Veteran has 
sought service connection for other mental disabilities in 
the past, i.e., PTSD and alcohol and drug addiction; however, 
those claims were denied and were not appealed.  As such, 
depression is the only mental disability currently on appeal.  
The Board observes that VA treatment records indicate that 
the Veteran was diagnosed with depressive disorder not 
otherwise specified in January 2004, and a March 2004 record 
indicates that he had depression with associated anxiety.  
Upon remand, if any evidence received reasonably encompasses 
any additional mental disabilities that have not already been 
addressed, such disabilities should be included as part of 
the Veteran's service connection claim for depression, and 
all appropriate development should be conducted, in 
accordance with Clemons.

With respect to the Veteran's claimed physical disabilities, 
the evidence of record reflects that he sustained a back 
injury and a right knee injury in a motor vehicle accident 
prior to service in April 1969, which he reported upon entry 
into service.  See, e.g., November 1969 entrance examination, 
October 2009 hearing transcript.  The claims file currently 
contains no medical evidence as to the extent of such 
conditions prior to service or for many years after service.  
As such, upon remand, the Veteran should be requested to 
identify all providers who treated him for his back condition 
and right knee condition prior to service, including but not 
limited to in April 1969, as well as after service, and 
reasonable efforts should be expended to obtain any 
identified records.

Additionally, the Veteran indicated at the October 2009 
hearing that he was currently being treated at the Eureka VA 
facility.  As the most recent VA treatment records in the 
claims file are dated in February 2007, any outstanding 
treatment records should be obtained and associated with the 
claims file upon remand.  The Board notes that there is a 
list of medications and test results dated through March 
2009; however, there are no treatment records associated with 
such period.  Upon remand, requests should be made for both 
medical and mental health records pertaining to the Veteran's 
back condition, right knee condition, and depression.  

Further, the Veteran indicated at the October 2009 hearing 
that he is in receipt of SSA disability benefits for his back 
and knee conditions, as well as possibly for his depression.  
As these records may contain information or evidence 
pertinent to the Veteran's claims, copies of any 
determination pertinent to his claim for SSA benefits, as 
well as any medical records relied upon concerning that 
claim, should be obtained and associated with the claims file 
upon remand.

As the Veteran has indicated that he had back and right knee 
problems prior to service and such conditions worsened during 
service and after service, there is an indication that his 
current back and right knee conditions may have been 
aggravated by such service.  As such, the Veteran should be 
scheduled for a VA examination or examinations in order to 
determine the nature and etiology of his current back 
condition and right knee condition.  The VA examiner should 
specifically address whether any such current conditions 
preexisted the Veteran's entry into active duty service and, 
if so, whether such conditions permanently increased in 
severity beyond their natural progression as a result of 
active service.  

In addition, if a determination is made that the Veteran is 
entitled to service connection for his back and/or right knee 
conditions, he should be afforded a VA examination to 
determine the nature and etiology of his depression, as well 
as any other mental disability that may be reasonably 
encompassed by any evidence received upon remand, in 
accordance with Clemons.  Any such examination report should 
include a discussion as to whether any mental disability is 
directly related to service or is secondary to the service-
connected condition(s).

Finally, the Board notes that the Veteran is competent to 
testify as to certain issues.  As noted above, for symptoms 
that are capable of lay observation, the Veteran is competent 
to testify as to a lack of such symptoms prior to service, 
continuous symptoms after an in-service injury or incident, 
and receipt of medical treatment for such symptoms.  Layno, 6 
Vet. App. at 469-71; Charles v. Principi, 16 Vet. App 370, 
374 (2002).  Although the RO/AMC and the Board, as fact 
finders, retain the discretion to make credibility 
determinations and weigh the lay and medical evidence 
submitted, competent lay testimony may not be rejected unless 
it is found to be mistaken or otherwise deemed not credible.  
Buchanan, 451 F.3d at 1337; McLendon, 20 Vet. App. at 84.  
Accordingly, the VA examination report(s) and further 
adjudications by the RO/AMC should reflect consideration of 
all medical and lay evidence of record concerning the 
Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file copies of any determination 
pertinent to the Veteran's claim for 
SSA benefits, as well as any medical 
records relied upon concerning that 
claim. 

2.  Request the Veteran to identify any 
providers who treated him prior to 
service and/or after separation from 
service for his back condition and/or 
right knee condition, specifically to 
include any records associated with the 
April 1969 motor vehicle accident.  The 
Veteran should also be given the 
opportunity to identify any providers 
who have treated him for a mental 
health disability, to include 
depression.  After obtaining all 
necessary authorizations, request 
copies of any VA or private treatment 
outstanding records, including but not 
limited to VA medical and/or mental 
health treatment records dated from 
February 2007 forward.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the nature and etiology of 
any current back condition and/or right 
knee condition.  The claims file and a 
copy of this remand should be made 
available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted.  
The examiner is requested to offer an 
opinion as to the following: 

(a)  What is the nature of the 
Veteran's current back and right 
knee conditions?

(b)  For any current back or right 
knee condition, did such 
condition(s) exist at the time of 
the Veteran's entry into active 
service?  If so, was there a 
permanent increase in the severity 
of such condition beyond its 
natural progression as a result of 
such service?  

(c)  If the Veteran's current 
condition(s) did not exist at the 
time of his entry into active 
service, is it at least as likely 
as not (probability of 50% or 
more) that such condition was 
incurred during such service? 

(d)  If the Veteran's current 
condition(s) did not exist at the 
time of his entry into active 
service, is it at least as likely 
as not (probability of 50% or 
more) that such condition are 
related to a post-service incident 
or lifestyle, to include the 
Veteran's many years of employment 
in construction? 

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why an opinion cannot be 
offered.  

4.  If the RO grants the Veteran 
service connection for his back and/or 
right knee conditions, schedule him for 
a VA examination to determine the 
nature and etiology of any mental 
disability that may be reasonably 
encompassed by any evidence received 
upon remand, to include depression, in 
accordance with Clemons, supra.  The 
claims file and a copy of this remand 
should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and 
studies should be conducted.  The 
examiner should be requested to offer 
an opinion as to the following: 

(a)  Does the Veteran currently 
have any mental disability, to 
include depression?  Please 
specify all such disabilities.

(b)  For any diagnosed mental 
disability, is it at least as 
likely as not (probability of 50% 
or more) that any such condition 
was incurred during active 
service?

(c)  If any diagnosed mental 
disability was not incurred during 
service, is it at least as likely 
as not that such condition was 
caused by or aggravated beyond its 
normal progression as a result of 
his back and/or right knee 
disabilities, if they have been 
determined to be service-
connected?  

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why an opinion cannot be 
offered.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
specifically to include any necessary 
development as to any mental 
disabilities that are reasonably 
encompassed by any evidence received, 
as required by Clemons, supra, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  Such 
adjudication should reflect 
consideration of all lay and medical 
evidence of record, with consideration 
of the competency and sufficiency of 
certain lay evidence as provided in the 
cases summarized supra.  With respect 
to the back and right knee conditions, 
such adjudication should include a 
discussion as to aggravation of a 
preexisting condition.  With respect to 
depression, such adjudication should 
include a discussion as to whether such 
condition is secondary to the Veteran's 
back or right knee condition, if they 
are found to be service-connected.  If 
the claims remain denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


